Name: Council Regulation (EC, Euratom) NoÃ 1945/2006 of 11 December 2006 amending Regulation (EEC, Euratom, ECSC) NoÃ 495/77 determining the categories of officials entitled to, and the conditions for and rates of, allowances for regular standby duty
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 22.12.2006 EN Official Journal of the European Union L 367/25 COUNCIL REGULATION (EC, EURATOM) No 1945/2006 of 11 December 2006 amending Regulation (EEC, Euratom, ECSC) No 495/77 determining the categories of officials entitled to, and the conditions for and rates of, allowances for regular standby duty THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of Employment of other servants of the Communities, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second subparagraph of Article 56b of the Staff Regulations, Having regard to the proposal from the Commission submitted after consulting the Staff Regulations Committee, Whereas Regulation (EEC, Euratom, ECSC) No 495/77 (2) should be amended in order to adapt it to the changing need for regular standby services within the European institutions, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC, Euratom, ECSC) No 495/77 is hereby amended as follows: 1. The first subparagraph of Article 1(1) shall be replaced by the following: Officials  paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or in indirect action, or  paid from appropriations in the operating budget and employed to run or supervise technical installations or employed in a safety and security department, another service involved in performing safety and security functions, an information and communication technology (ICT) services department, a department providing support for the Common Foreign and Security Policy (CFSP)/European Security and Defence Policy (ESDP) operations or for emergency and crisis coordination arrangements or in services where there is a confirmed necessity for regular standby services for the execution of tasks in the framework of a mechanism established to provide assistance to Member States 24 hours a day, shall be entitled to an allowance when they are regularly required to carry out standby duty in accordance with Article 56b of the Staff Regulations.. 2. Article 3 shall be replaced by the following: Article 3 In April each year, the Commission shall submit to the Council a report on the number of officials and servants in each category who have received the allowance referred to in this Regulation, with special reference to the cases where the allowance has been granted under the provisions of the second subparagraph of Article 1(1). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2006. For the Council The President E. TUOMIOJA (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1). (2) OJ L 66, 12.3.1977, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 859/2004 (OJ L 161, 30.4.2004, p. 23).